Exhibit 10.1

FIFTH AMENDMENT TO LEASE
(Creekside)

THIS FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is made and entered into as of
the 21st day of December, 2006, by and between ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership (“Landlord”) and WEBSENSE, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S:

A.            Legacy-RECP Sorrento OPCO, LLC, a Delaware limited liability
company (“Original Landlord”) and Tenant entered into that certain Office Lease
dated as of April 19, 2002 (the “Original Lease”), as amended by (i) that
certain First Amendment to Lease dated as of October 1, 2002 by and between
Original Landlord and Tenant (the “First Amendment”), (ii) that certain Second
Amendment to Lease dated as of April 30, 2003 by and between Tenant and Sorrento
Valley Road, LLC, a Delaware limited liability company (“SVR”) (as
successor-in-interest under the Lease to Original Landlord) (the “Second
Amendment”), (iii) that certain Third Amendment to Lease dated as of July 30,
2004 by and between Tenant and SVR (the “Third Amendment”), and (iv) that
certain Fourth Amendment to Lease dated as of March 24, 2005 by and between
Tenant and SVR (the “Fourth Amendment”), whereby Tenant leases certain space
located in those certain buildings located and addressed at 10220, 10240 and
10260 Sorrento Valley Road, San Diego, California (collectively, the “Project”).
The Original Lease, as amended by the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment, may be referenced to herein as the
“Lease.” Landlord is the successor-in-interest under the Lease to SVR.

B.             By this Fifth Amendment, Landlord and Tenant desire to extend the
date by which Tenant must exercise its early cancellation right (if at all).

C.            Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AG R E E M E N T:

1.                     Tenant’s Early Cancellation Right. The second (2nd)
sentence of Section 14 of the Third Amendment is hereby revised to read as
follows: “To exercise such termination right, Tenant must deliver to Landlord,
on or before January 31, 2007, written notice of Tenant’s exercise of such
termination right (the “Termination Notice”).” Except as specified in this
Section 1 above, all other terms and conditions of Section 14 of the Third
Amendment shall remain in full force and effect.

2.             No Further Modification. Except as set forth in this Fifth
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the day and
year first above written.

“Landlord”:

 

 

 

 

 

ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership

 

 

 

 

By:

ARDEN REALTY, INC.,
a Maryland corporation

 

 

Its:  Sole General Partner

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

 

 

WEBSENSE, INC.,
a Delaware corporation

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------